SMITH, J.
(-dissenting). The fact of -ownership in this case is plainly a -conclusion -o-fi the witness -drawn from- transactions- with her deceased-mother, as to which transactions the- majority opinion as well -as th-e statute ’declares her incompetent t-o testify.
The majority conclusion, life founded upon- the rule -announced toy this court in Hawley v. Bond, 20 S. D. 215, 105 N. W. 464. T-h-e precise point 'decided in -that -case -was that 'the question as to- ownership in that case called for the statement of -a fact, and1 not cf an *597opinion- or -eanduisi'an of the witness. The distinction- 'between •“ownership as ia fact” arid' “ownership as -a- -eonchtsion of the witness” may bé sórh-tíwfaát difficult to define, but as applied to tran-sacfiions -donceming whiidh the witness- is competent to testify, as in Hawley v. Bond, ¡is perhaps n'oit important. B-ut when1 the witness is incompetent to testify to' the transaction upon which the ultimate fact of ownership rests-, the rule -adopted by the majority -opinión amounts to - an- abrogation lotf ;tíhe statute.